NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2008-7161

                              RODNEY H. ROBINSON,

                                                           Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


      William S. Bach, of Washington, DC, for claimant-appellant.

      Seth W. Greene, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director. Of counsel on the brief
were Ethan Kalett, Supervisory Attorney, and Dana Raffaelli, Staff Attorney, Office of
the General Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-7161


                             RODNEY H. ROBINSON,

                                                     Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs

                                                     Respondent-Appellee




                                   Judgment


ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           06-3373

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, MAYER, and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED February 3, 2009                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk